DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s after-final response filed November 22, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-15, 18-19 and 24 were canceled.  Claims 16-17, 20-23, and 25-37 are now renumbered as claims 1-19 are pending.

RESPONSE TO ARGUMENTS
5.	Applicant’s arguments, see pp. 8-10 in remarks, filed November 22, 2021, with respect to claims 16-17, 20-23, and 25-37 have been fully considered and are persuasive.  The rejection of claims 16-17, 20-23, and 25-37 under 35 U.S.C. § 103 has been withdrawn. 
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 16-17, 20-23, and 25-37 are allowed over prior arts of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments in pp. 8-10  of Remarks, filed 11/22/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 16, 20, 23, and 25 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
CONCLUSION
11.	Prior arts made of record, not relied upon: 
	US 6,681,328 B1 (Harris et al.):  Previous digital identification technology has employed asymmetric key technology with private/public key pairs and digital certificates, sometimes combined with secured integrated circuit (IC) chip cards. Advantageously, the present invention can be deployed without chip cards or any secure hardware deployed by the digital ID issuer. Moreover, the present invention may use shared symmetric key technology, instead of asymmetric key technology, to provide a digital ID function. Col. 3, lines 18-27.
	WO 2012/101721 A1 (Sanyo Electric Co.): In the above embodiment, the message authentication code (MAC) of the common key cryptosystem is used to confirm the authenticity of the message or data. However, it is possible to use an electronic signature in the public key system. . In this case, the common key table is used for encryption of the payload and the electronic signature. Then, the public key certificate including the device ID may be set in the “device ID” of the security frame, and the electronic signature may be set in the “message authentication code”. The same applies to the authenticity check of the common key table with a negative flag, and a public key for verification may be set in “Table Master” and an electronic signature may be set in “MAC”.
Wolf, Marko. "The EVITA Hardware Security Module (HSM)." Deliverable D1. 2.5. 1: Presentation slides from the EVITA project workshop. 2010.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438